Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending.
Claims 1-18 are rejected.
Claims 19-25 have been restricted and not elected.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I. Claims 1-18, drawn to Invention I, interface circuit for controlling power supply to powered devices - classified in G06F 1/28.
Group II. Claims 19-22, drawn to Invention II, powering a device based on priority classified in G06F 1/26.
Group III. Claims 23-25, drawn to Invention III, powering a device based on power budget- classified in G06F 1/3296.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  In the instant case, Group I has the technical feature of preventing a powered device from coupling to a power supply if another powered device is also coupled to said power supply
Groups II and III lack unity of invention because the groups do not share the same or corresponding technical feature.  In the instant case, Group II has the technical feature of reconfiguring circuitry to operate at lbased on the priority of the device   
Groups I and III lack unity of invention because the groups do not share the same or corresponding technical feature.  In the instant case, Group III has the technical feature of reconfiguring circuitry to operate at less than or equal to the available power if it is configured to operate at greater than the available power.  

During a telephone conversation with Kyle Helgemoe on October 22, 2021, a provisional election was made without traverse to prosecute the invention of I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 1 is objected to because of the following informalities:  the term “first powered device port” on line 2 of the claim appears to should have been recited as “first powered device” because line 4 of the claim recites “a second powered device”, and dependent claims 2, 3, 5, etc. recite “the first powered device” and not “the first powered device port”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-2, 5-8, 11-12 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20150019884 to Huff et al.

As to claim 1, Huff discloses an interface circuit [FIGS. 2 & 3], comprising: a first powered device [14] configured to receive, and to couple to a power supply [34],  a first power signal [PSE CH1] [PD controller 14 receives and is powered by a power signal PSE CH1, and couples said power signal to a power supply 34]; and a second powered device [16] configured to receive a second power signal [PSE CH2], to couple the second power signal to the power supply [34] [similarly PD controller 16 receives and is powered by a power signal PSE CH2, and couples said power signal to a power supply 34], and to prevent the first powered device from coupling the first power signal to the power supply while the second powered device is coupling the second power signal to the power supply [only the powered device designated the primary channel will provide power to the power supply, by preventing the other powered device from coupling, by for example, opening switch 30: paragraph 0039, and FIGS. 2 & 3]. 

As to claim 2, Huff discloses at least one of the first powered device and the second powered device includes a respective Ethernet powered device [PSE CH1 & PSE CH2 provide power from an Ethernet switch to PD controllers 14 & 16: paragraph 0006].

As to claim 5, Huff discloses the second powered device is configured to prevent the first powered device from coupling the first power signal to the power supply by disabling the first powered device from coupling the first power signal to the power supply [for example, opening switch 30: paragraphs 0038-0039]. 

As to claim 6, Huff discloses the second powered device is configured to prevent the first powered device from coupling the first power signal to the power supply by coupling the second power signal to a disable node of the first powered device [power signal PWRGD2 disables first powered device by opening switch 30: paragraph 0038]. 

As to claim 7, Huff discloses the second powered device is configured to prevent the first powered device from coupling the first power signal to the power supply by coupling the second power signal to an auxiliary-power node of the first powered device [power signal PWRGD2 sets first powered device as auxiliary power by opening switch 30: paragraph 0038].
 
As to claim 8, Huff discloses the second powered device is configured to prevent the first powered device from coupling the first power signal to the power supply by configuring the first powered device to uncouple the first power signal from the power supply [for example, opening switch 30: paragraphs 0038-0039]. 

As to claim 11, Huff discloses a subsystem, comprising: a power supply [34] configured to generate a regulated supply signal in response to an input power signal [paragraph 0033]; and an interface circuit [FIGS. 2 & 3], including a first powered device [14] configured to receive, and to couple to the power supply as the input power signal, a first power signal [PSE CH1], and a second powered device [16] configured to receive a second power signal [PSE CH2], to couple to the second power signal to the power supply as the input power signal, and to prevent the first powered device from coupling the first power signal to the power supply while the second powered device is coupling the second power signal to the power supply [only the powered device designated the primary channel will provide power to the power supply, by preventing the other powered device from coupling, by for example, opening switch 30: paragraph 0039, and FIGS. 2 & 3].

As to claim 12, Huff discloses the regulated supply signal includes a regulated supply voltage [paragraph 0033]; and the input power signal includes an input voltage [paragraph 0033]. 

As to claim 16, Huff discloses a system, comprising: a first power source configured to generate a first power signal [PSE CH1]; a second power source configured to generate a second power signal [PSE CH2];  and a subsystem, including a power supply [34] configured to generate a regulated supply signal in response to an input power signal [power supply 34 regulates the received power signal: paragraph 0033], and an interface circuit [FIGS. 2 & 3], including a first powered device [14] coupled to the first power source and configured to couple the first power signal to the power supply as the input power signal [FIGS. 2 & 3], and a second powered device [16] coupled to the second power source and configured, in response to the second power signal, to couple the second power signal to the power supply as the input power signal [FIGS. 2 & 3],  and to prevent the first powered device from coupling the first power signal to the power supply [only the powered device designated the primary channel will provide power to the power supply, by preventing the other powered device from coupling, by for example, opening switch 30: paragraph 0039, and FIGS. 2 & 3].  

As to claim 17, Huff discloses the second powered device is configured, in response to an absence of the second power signal, to allow the first powered device to couple the first power signal to the power supply [if second powered device 16 cannot provide power, switch 30 is closed, and the first powered device 14 is coupled to the power supply: paragraph 0037]. 

As to claim 18, Huff discloses the first power source is configured to provide, to the device, an indication of a first power level with which the first power source can power the device [POE protocol comprises indicating maximum power available: paragraph 0004]; the second power source is configured to provide, to the device, an indication of a second power level with which the second power source can power the device [POE protocol comprises indicating maximum power available: paragraph 0004];  the subsystem further includes a control circuit configured to configure the subsystem to operate at a power level no greater than the first power level in response to the first powered device coupling the first power signal to the power supply, and to configure the subsystem to operate a power level no greater than the second power level in response to the second powered device coupling the second power signal to the power supply [PD controllers may perform current limiting as necessary: paragraph 0013]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20150019884 to Huff et al

As to claim 3, Huff discloses the first powered device is configured to receive a combined signal including a data signal superimposed on the first power signal [powered devices receive power and data together via POE protocol: paragraphs 0003-0004]; and extracting the first power signal from the combined signal [differential data is extracted from the power signal according to POE protocols: paragraphs 0007-0008 & 0029].  
Huff teaches the limitations of the claim, but does not specifically teach that the first powered device is performing the extraction of the first power signal from the combined signal.  However, Huff teaches the data may be tapped off at the inputs of the diode bridges 12 & 13 [paragraph 0006].  Thus, it would have been obvious to one of ordinary skill in the art that if the first powered device [14] were defined to include the data tap and diode bridge instead of having them as separate elements, the powered device would perform said extraction, substantially as claimed.  One of ordinary skill in the art would have been motivated to do so, because it merely includes existing elements into the powered device as a minor re-arrangement of parts.

As to claim 4, Huff discloses the second powered device is configured to receive a combined signal including a data signal superimposed on the second power signal [powered devices receive power and data together via POE protocol: paragraphs 0003-0004]; and extracting the second power signal from the combined signal [differential data is extracted from the power signal according to POE protocols: paragraphs 0007-0008 & 0029].  It would have been obvious to one of ordinary skill in the art that the second powered device could perform the extraction for the same reasons as Claim 3 above.

As to claims 9-10, Huff discloses additional PSE channels may be added [0044], for example, implementing the means taught by Huff as described above [inter alia, FIGS. 2 & 3, and paragraphs 0038-0039].  It would therefore have been obvious to one of ordinary skill in the art that duplicating the powered devices for each additional PSE channel for duplicate effect would allow a third powered device configured in the same manner as the first two powered device, to have the same capabilities, substantially as claimed.   

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20150019884 to Huff et al., in view of U.S. Patent Application Publication 20170115719 to Hunter et al.

As to claim 13, Huff discloses operational circuitry [26]; wherein the first powered device is configured to receive a first power capability of a first source of the first power signal [POE protocol comprises indicating maximum power available: paragraph 0004]; wherein the second powered device is configured to receive a second power capability of a second source of the second power signal [POE protocol comprises indicating maximum power available: paragraph 0004]. 
Huff teaches the limitations of the claim but does not teach that a control circuit configured to configure the operational circuitry according to the first power capability in response to the first powered device providing the first power signal to the power supply, and to configure the operational circuitry according to the second power capability in response to the second powered device providing the second power signal to the power supply.  
Hunter teaches powering a PD load using the POE protocol [paragraphs 0021-0022].  Thus, Hunter teaches a POE system similar to that of Huff.  Hunter further teaches a control circuit configured to configure the operational circuitry according to the first power capability in response to the first powered device providing the first power signal to the power supply, and to configure the operational circuitry according to the second power capability in response to the second powered device providing the second power signal to the power supply [power management engine configures the operation circuitry by determining the amount available an selectively activating optional loads: paragraph 0073]. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ control circuit means as taught by Hunter.  One of ordinary skill in the art would have been motivated to do so to control the operation operational circuitry according to available power.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of powering a PD load.  Moreover, the control circuit means taught by Hunter would improve the effectiveness of Huff because it allowed additional optional loads to be activated if sufficient power was available.

As to claims 14, Huff discloses operational circuitry [26]; wherein the first powered device is configured to receive a first power capability of a first source of the first power signal [POE protocol comprises indicating maximum power available: paragraph 0004]; wherein the second powered device is configured to receive a second power capability of a second source of the second power signal [POE protocol comprises indicating maximum power available: paragraph 0004]. Hunter further teaches the operational circuitry may be a radio module [DAS elements: paragraphs 0028-0029]; and a control circuit configured to configure the operational circuitry according to the first power capability in response to the first powered device providing the first power signal to the power supply, and to configure the operational circuitry according to the second power capability in response to the second powered device providing the second power signal to the power supply [power management engine configures the operation circuitry by determining the amount available an selectively activating optional loads: paragraph 0073].

As to claim 15, Huff discloses operational circuitry [26]; wherein the first powered device is configured to receive a first power capability of a first source of the first power signal [POE protocol comprises indicating maximum power available: paragraph 0004]; wherein the second powered device is configured to receive a second power capability of a second source of the second power signal [POE protocol comprises indicating maximum power available: paragraph 0004].  Hunter further teaches the operational circuitry may be radio modules [DAS elements: paragraphs 0028-0029]; and a control circuit configured to disable at least one of the radio modules in response to the first powered device providing the first power signal to the power supply and in response to the first power capability indicating that the first source is unable to provide a level of power sufficient for operating all of the radio modules, and to disable at least one of the radio modules in response to the second powered device providing the second power signal to the power supply and in response to the second power capability indicating that the second source is unable to provide a level of power sufficient for operating all of the radio modules [power management engine configures the operation circuitry by determining the amount available an selectively activating and deactivating optional loads: paragraph 0073]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC CHANG/Examiner, Art Unit 2186               


/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186